NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDDIE RUDY RAMIREZ,                             No.    15-70648

                Petitioner,                     Agency No. A206-409-636

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN and N.R. SMITH, Circuit Judges.

      Eddie Rudy Ramirez, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his applications for relief and ordering

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law, and we review for substantial evidence the agency’s factual

findings. See Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005);

Quijada-Aguilar v. Lynch, 799 F.3d 1303, 1305 (9th Cir. 2015). We deny in part

and dismiss in part the petition for review.

      Ramirez has not challenged the BIA’s denial of asylum as untimely filed.

See Corro-Barragan v. Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013) (failure to

contest issue in opening brief resulted in waiver).

      Substantial evidence supports the agency’s denial of relief under the

Convention Against Torture, where Ramirez failed to show it was more likely than

not that a government official in Guatemala would torture him or consent or

acquiesce to his torture. See 8 C.F.R. § 1208.18(a)(1), Zheng v. Holder, 644 F.3d

829, 835 (9th Cir. 2011).

      The agency did not err in determining Ramirez’s conviction for possession

of cocaine under Cal. Health and Safety Code § 11350(a) renders him inadmissible

under 8 U.S.C. § 1182(a)(2)(A)(i)(II). He is therefore statutorily ineligible for

cancellation of removal under 8 U.S.C. § 1229b(b)(1)(C). Because his conviction

involved cocaine, he is not eligible for a waiver of inadmissibility under 8 U.S.C.

§ 1182(h) (waiving inadmissibility for “a single offense of simple possession of 30

grams or less of marijuana”). Accordingly, he is also ineligible to adjust status

under 8 U.S.C. § 1255(a)(2), because he is inadmissible.


                                          2                                    15-70648
      We lack jurisdiction to consider Ramirez’s unexhausted contentions

regarding post-conviction relief. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th

Cir. 2010) (the court lacks jurisdiction to consider legal claims not presented in an

alien’s administrative proceedings before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    15-70648